                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEENAN G. WILKINS,                                 Case No. 16-cv-00221-SI
                                   8                      Petitioner,
                                                                                            ORDER VACATING FEBRUARY 1,
                                   9               v.                                       2019 DEADLINE AND
                                                                                            SETTING NEW DEADLINES
                                  10     JEFF MACOMBER,
                                  11                      Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          On January 7, 2019, the Court issued an Order granting in part and denying in part petitioner

                                  14   Keenan G. Wilkins’s motion for reconsideration of the Court’s prior Order granting respondent’s

                                  15   motion to dismiss. Docket No. 79. Because the Court found the amended petition for writ of habeas

                                  16   corpus was a “mixed petition” containing both exhausted and unexhausted claims, the Court

                                  17   required petitioner to choose how to proceed in this case and set a deadline of February 1, 2019, for

                                  18   petitioner to make his choice.

                                  19          On January 22, 2019, petitioner filed a motion for substitution of counsel, asking that his

                                  20   appointed attorney, James P. Vaughns, be taken off the case and that petitioner be given new

                                  21   counsel. Docket No. 82. Petitioner states, among other allegations, that his appointed counsel failed

                                  22   to act on exhaustion writs before the Court granted respondent’s motion to dismiss; that counsel did

                                  23   not act on numerous letters and phone calls from petitioner or emails from his family members; and

                                  24   that on reconsideration counsel failed to present a “vast amount” of writs showing exhaustion.

                                  25          Before the Court rules on petitioner’s motion, the Court finds that a response from

                                  26   petitioner’s counsel, Mr. Vaughns, is warranted. The Court therefore ORDERS as follows:

                                  27          1.        Mr. Vaughns shall file an opposition or response to the motion for substitution of

                                  28                    counsel no later than February 4, 2019.
                                   1         2.     Petitioner Wilkins may file a reply to Mr. Vaughns’s response no later than

                                   2                February 18, 2019.

                                   3         3.     The current February 1, 2019 deadline for petitioner to choose how to proceed on his

                                   4                mixed petition is VACATED. The Court will re-set this deadline once it has ruled

                                   5                on the motion for substitution of counsel.

                                   6

                                   7         IT IS SO ORDERED.

                                   8   Dated: January 28, 2019

                                   9                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                  10                                                 United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
